Exhibit 10.ii.d.

 

LOGO [g82158ex10d.jpg]

 

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES

NORTH AMERICA INCLUDING MEXICO

 

DATE:    June 6, 2005 SELLER:   

MOSAIC FERTILIZER LLC, d.b.a.

MOSAIC FEED INGREDIENTS

8813 HWY 41 SOUTH

RIVERVIEW, FL 33569

BUYER:   

TRADICO NORTH AMERICA

CARGILL ANIMAL NUTRITION

P.O. BOX 5614

MINNEAPOLIS, MN 55440-5614

PRODUCT:    BIOFOS, DYNAFOS, MULTIFOS, MONOFOS, LIQUIFOS SPECIFICATIONS:   
SPECIFICATIONS ATTACHED PURSUANT TO GEOGRAPHIC LOCATIONS MARKET:    U.S., CANADA
AND MEXICO PERIOD:    JUNE 2005 THROUGH MAY 2006 PRICING:    TO BE NEGOTIATED AT
TIME OF PURCHASE QUANTITY:    TO BE NEGOTIATED AT TIME OF PURCHASE DELIVERY:   
TO BE NEGOTIATED AT TIME OF PURCHASE PAYMENT:    15 DAYS FOR U.S. AND CANADA
TERMS:    TRADICO TERMS AND CONDITIONS TO APPLY. (ATTACHED)

 

CARGILL ANIMAL NUTRITION   MOSAIC FERTILIZER, LLC By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

  Its:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A – TERMS AND CONDITIONS OF SUPPLY AGREEMENT

 

TO SELLER: These terms and any general or supplemental conditions attached to
this Supply Agreement are essential terms of this order. Our purchase from you
is subject to the following terms and conditions (hereafter, “contract”):

 

1. Acceptance. This contract: (a) shall be deemed to have been placed and
accepted in, and shall be constituted in accordance with the laws of the State
of Minnesota; (b) cannot be changed or modified or supplemented other than by a
writing specifically calling such changes or modifications to the attention of
Purchaser and signed by an authorized representative of Purchaser; (c) shall
supersede any terms, conditions or provisions in any forms or documents
heretofore or hereafter sent to Purchaser by Seller and becomes a binding
contract on the terms set forth herein when accepted by Seller either by written
acceptance by Seller’s authorized representative or if Seller does not object to
the terms hereof within 10 days of receipt of this contract or by partial or
complete performance.

 

2. Price. Prices include all charges such as packaging, packing, customs, duties
imposed before passage of title and all applicable taxes except sales use and
other such taxes imposed upon the sale or transfer of goods.

 

3. Warranties. Seller warrants that the fulfilling of this contract, including
all phases of the growing and/or manufacturing process of the goods, does not
constitute a violation of any federal, state or local law, or rule or regulation
thereof. Seller agrees to defend and hold Purchaser completely harmless from any
claims made against Purchaser arising out of any breaches of this warranty
arising from any violation of federal, state or local law, or rules or
regulations arising out of Seller’s fulfillment of this contract. Seller further
warrants that the goods ordered hereunder are:

 

  (a) unencumbered;

  (b) to be delivered during the contract delivery period unless Purchaser
agrees to change time of delivery;

  (c) free from defects in workmanship and material and, in the case of edibles,
will be wholesome and fit for human and animal consumption and in compliance
with the applicable provisions of every federal, state and local law, and rule
and regulation thereof, foreign and domestic, and are in merchantable condition
until they arrive at the specified destination, and are fit and sufficient for
the use intended;

  (d) in conformity with the specifications, samples or other descriptions
furnished by Seller to Purchaser or designated by Purchaser;

  (e) grown or manufactured in a facility or under conditions which are free of
any contamination, microbiological or otherwise, which contamination would
undermine the merchantability of the goods or would place such goods in possible
non-compliance with any federal, state or local law or regulations; and

  (f) consistent with any implied warranties mandated by the laws of the state
of the address Purchaser has shown on the face of the contract.

 

   The warranties of Seller together with its service warranties and guarantees
shall be enforceable not only by the Purchaser but also by its assigns and each
successive customer. In addition, Seller agrees to pass any warranty benefits to
Purchaser that Seller receives from its suppliers of any item purchased
hereunder. Neither Seller nor Purchaser intent that the commodities sold
hereunder be grown on any specific farm, tract of land or territory.

 

4. Risk of Loss, Indemnification and Insurance. Legal and equitable title to
merchandise ordered herein shall not pass to Purchaser until it is physically
delivered pursuant to the terms and conditions of this contract and accepted by
Purchaser by Purchaser’s authorized representative as being in compliance with
all terms and conditions of this contract. Until such Purchaser’s acceptance of
the goods, Seller shall continue to have title and lose the risk of any loss of
or damage to the items purchased hereunder. Seller agrees to indemnify and hold
harmless Purchaser, its stockholders, officers, directors, agents and employees,
and shall maintain commercial general liability insurance, including personal
injury, broad form property damage or personal injury of whatsoever nature or
kind, arising out of or resulting from the fulfillment of this contract. Seller
shall be responsible for loss or destruction or damage to property of Purchaser
caused by the negligence or wrongful acts, or omissions of Seller, its
employees, agents and subcontractors.

 

5. Ownership of Intellectual Property. Purchaser and Seller agree that all
rights, titles, and interest in any and all intellectual property (including
discoveries, ideas, or improvements, whether patentable or not), which are
conceived or made during or after the term of this contract and are based upon
or arising from Purchaser’s information shall belong to Purchaser. No license or
right is granted hereby to Seller, by implication or otherwise, with respect to
or under any patent application, patent, claims of patent or proprietary rights
of the Purchaser. In the event that Seller produces, works of partnership
(“Works”) for Purchaser under this Agreement, such Works shall be deemed “works
made for hire” and as such. Purchaser will receive all rights, title, and
interest thereto. However, if any such Works are not determined to be “works
made for hire,” Seller agrees to assign, and hereby assigns to Purchaser and its
successors the entire right, title, and interest, in and to such Works.

 

6. Assignment Rights. (a) No assignment or transference, voluntarily or by
operation of law of this contract or of any moneys due or to become due,
hereunder shall be binding upon Purchaser without its written contract, and any
such assignment or transfer



--------------------------------------------------------------------------------

 

without such prior written consent shall be null and void. Payment to any
authorized assignee of any claim under this contract shall be subject to set-off
or recoupment for any present or future claims which Purchaser may have against
Seller. (b) Purchaser may assign its rights and obligations under this contract,
including its proprietary rights, in whole or in part to any of its subsidiaries
or affiliates, now or hereafter existing, without the consent of the Seller.

 

7. Delivery Schedule. Time is of the essence in this contract. Contract
deliveries are not paid for pounds. Seller agrees to deliver the goods hereby
purchased in complete and satisfactory performance of all the terms and
conditions of this contract on the date (or dates) specified on the face of this
contract, and it is understood and agreed by the Seller that time is declared to
be of the essence of this contract. It is further agreed by Seller that if such
goods are not delivered in accordance with the obligations of this contract and
at the time specified, Purchaser may request that Seller ship the goods by other
than designated routing to expedite delivery, and Seller shall assume the
difference for the additional cost of transportation. Seller shall inform
Purchaser in writing by registered mail of any inability to deliver all or part
of goods purchased herein per delivery schedule immediately when such inability
to deliver become known to Seller, and in such an event. Purchaser in addition
requiring expedited delivery, may cancel in whole or in part, this contract and
purchase comparable goods elsewhere and hold Seller accountable for any loss or
account thereof, and Purchaser is further relieved of any liabilities arising
from such cancellation.

 

8. Purchaser’s Right to Reject. Purchaser shall have the right, at its option,
to reject and to be held harmless for such rejection, any part or all of the
goods ordered herein and delivered to Purchaser and to remain same at Seller’s
expense in any of the following instances: Purchaser shall also have a
reasonable time after delivery or performance within which to inspect the goods
or services; should delivery be made before or after date specified on this
contract; should the goods or the conditions of the manufacturing or producing
facility not be as represented of warranted; should Seller violate any terms or
conditions of this contract, including nonconformity in any lot or installment
delivered hereunder (in which case Purchaser may reject all or a portion); if
there is an over-delivery, the excess, if accepted by Purchaser, shall be priced
at the market close on day delivery is accepted; if there is under-delivery, or
no delivery, Purchaser reserves the right to reject any shipment of sample grade
commodity with heating, sour, musty, or COFO (commercially objectionable foreign
odor) notations or otherwise distinctly low quality; commodity containing
crotalaria seed will be rejected; commodity which has been irradiated will be
rejected; Purchaser also has the right to require Seller to (i) repair or
replace at Seller’s expense, including the cost of transportation for reshipment
any and all reject goods; or (ii) refund the price of any or all rejected goods;
or (iii) a combination of (i) and (ii); or (iv) itself repair or correct any
rejected goods at Seller’s expense. In addition, Purchaser has the right to
impose a reasonable service charge for handling, storing and returning any
merchandise over shipped, rejected or not included in this contract.

 

9. Default - Purchaser’s Right to Cancel. If Seller fails to perform or comply
with any provision of this contract, including a breach of any of the warranties
set forth in paragraph 3 or the occurrence of any of the grounds for rejection
listed in paragraph 8 above, Purchaser may cancel this contract at any time
prior to delivery in whole or in party and any or all other contracts between
Seller and Purchaser, and Purchaser may consider such failure or noncompliance
as a breach of this contract. In the event of Seller’s failure to perform any of
the obligations hereunder, Purchaser may, at its option, recover from Seller its
expenses, cancellation fees, foreign exchange losses, the order price less
market value differential at the point of delivery, reasonable attorney’s fees,
and any other actual, incidental, indirect, special or consequential damages,
and may exercise any and all rights and remedies as may be available to
Purchaser under the Uniform Commercial Code, common law or in equity. Purchaser
expressly retains all its rights and remedies, provided by law and equity in the
case of such breach and no action by Purchaser shall continue a waiver of any
such rights or condition is found to be or becomes unsatisfactory to Purchaser
or if Seller becomes insolvent as defined by the Uniform Commercial Code or in
the event of the institution of any proceedings by or against Seller in
bankruptcy or insolvency under any provisions of the Bankruptcy Act or the
appointment of a receiver or trustee or any assignment for the benefit of
conditions of Seller, whether or not Seller may otherwise be in default. Any
cancellation arising from this subsection shall be considered as a cancellation
resulting from the Seller’s default. No disputes or controversies of any nature
between Purchaser and Seller arising out of or relating to this contract shall
be settled by arbitration unless agreed to in writing by Purchaser.

 

10. General Provisions. The paragraph headings in this contract are used for
convenience only. They form no part of this contract and are in no way intended
to alter or affect its meaning. The invalidity, in whole or in part, of any
provisions of this contract shall not affect the validity or enforceability of
any other of its provisions. This contract and the attachments and documents
incorporated herein or referred to on the face of the contract constitutes the
entire contract and understanding between the parties hereto and supersede all
prior representations, understandings and contracts relating to the subject
matter hereof. The waiver by Purchaser of any breach of any provision of this
contract by Seller shall not be deemed to be a waiver of the breach of any other
provision or provisions hereof or of any subsequent or continuing breach of such
provision or provisions.

 

SELLER IS AN INDEPENDENT CONTRACTOR AND WILL NOT BE THE AGENT OF PURCHASER
EXCEPT FOR THE SOLE PURPOSE OF TIMELY COMPLYING WITH COMMODITY REPORTING
OBLIGATIONS OF THE U.S. AGRICULTURAL ACT-EXPORT REPORTING REGULATIONS. SELLER
SHALL TIMELY FILE THE APPROPRIATE REPORTS IN THE NAME OF PURCHASER AND PROMPTLY
DELIVER A COPY TO PURCHASER.

 

(613132)